DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application No. EP17183744.6 filed on 07/28/2017. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55.




Allowable Subject Matter
Claims 1-14 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of devices utilizing microservices. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:

US 20170046146 A1, which discloses detecting a performance degradation of at least a portion of the application.
US 10055200 B1, which discloses creation and use of development packages in connection with a deployment pipeline.
US 10334029 B2, which discloses a cloud manager that receives provider data for multiple disperse cloud providers in a micro-services application architecture.
U.S. Publication 20180309637 A1, which discloses a system and method for networked microservice modeling and visualization.
U.S. Publication 20180069925 A1, which discloses providing big data applications for a plurality of devices in accordance with one embodiment, wherein the big data system includes microservices.
U.S. Publication 20180159747 A1, which discloses automated feature deployment for active analytics microservices.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446